In a proceeding pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the petitioner appeals from an order of the Supreme Court, Nassau County (Brandveen, J.), entered August 13, 2012, which denied the petition.
Ordered that the order is affirmed, with costs.
The petitioner commenced this proceeding pursuant to Insurance Law § 5218 for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation. The Supreme Court properly denied the petition. The petitioner failed to demonstrate that the subject accident was one in which the identity of the owner and operator of the subject motor vehicle was unknown (see Insurance Law § 5218 [b] [5]; Matter of Acosta-Collado v Motor Veh. Acc. Indem. Corp., 103 AD3d 714, 716 [2013]; Matter of Sweet v Motor Veh. Acc. Indem. Corp., 287 AD2d 510 [2001]; Hauswirth v American Home Assur. Co., 244 AD2d 528, 529 [1997]).
The petitioner’s remaining contention is not properly before this Court. Rivera, J.P., Lott, Sgroi and Miller, JJ., concur.